
	

113 S1154 IS: Exchange Sunset Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1154
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Roberts (for
			 himself, Mr. Inhofe,
			 Mr. Barrasso, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide that certain requirements of the Patient
		  Protection and Affordable Care Act do not apply if the American Health Benefit
		  Exchanges are not operating on October 1, 2013.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Exchange Sunset Act of
			 2013.
		2.Nonapplication
			 of the Patient Protection and Affordable Care Act
			(a)Termination of
			 Exchange requirementSection 1312 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18031) is amended by adding at the end the
			 following:
				
					(i)Failure To
				offer coverageIf one or more Exchanges fails to accept
				applications for enrollment in qualified health plans beginning on October 1,
				2013, the requirements of this section shall cease to apply, and any other
				provisions of this Act (or an amendment made by this Act) relating to Exchanges
				shall not be
				applicable.
					.
			(b)Requirement of
			 coverageSection 5000A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					(h)TerminationThe
				provisions of this section shall terminate on October 1, 2013 if the Secretary
				of the Treasury determines that one or more Exchanges fails to accept
				applications for enrollment in qualified health plans on such
				date.
					.
			
